DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  
Claim 15 is directed to a computer program product comprising code.  Computer program code is not a machine, article of manufacture, composition of matter, or a process.  Thus, Claim 15 fails step 1 of the 2-step test for §101 eligibility.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art does not teach or suggest- apparatus for detecting a message transmitted periodically in light emitted by a light source, the apparatus comprising:
a detector configured to receive a series of frames captured at a frame rate by a rolling-shutter camera, each frame capturing an image of the light source, wherein the 
characterized in that the apparatus further comprises:
a controller operable to set a region of interest of the rolling-shutter camera, wherein the frame rate of the rolling-shutter camera is dependent on a size of the region of interest;
wherein the controller is configured to evaluate a metric indicative of how long will be required to accumulate enough of said fragments to reconstruct the message at a current value of said frame rate, and to adapt the region of interest in dependence on the evaluated metric in order to change the frame rate and thereby reduce the number of subsequent frames required to complete the reconstruction of the message.
Regarding Claim 14, the prior art does not teach or suggest- A method of detecting a message transmitted periodically in light emitted by a light source, the method comprising:
receiving a series of frames captured at a frame rate by a rolling-shutter camera, each frame capturing an image of the light source, wherein the rolling-shutter camera captures each of the frames over a range of sequentially captured lines such that each 
reconstructing the message from the fragments captured over a plural number of said frames;
characterized in that:
the frame rate of the rolling-shutter camera is dependent on a size of the region of interest; and
the method further comprises evaluating a metric indicative of how long will be required to accumulate enough of said fragments to reconstruct the message at a current value of said frame rate, and adapting the region of interest in dependence on the evaluated metric in order to change the frame rate and thereby reduce the number of subsequent frames required to complete the reconstruction of the message.
Regarding Claim 15, the prior art does not teach or suggest a computer program product for detecting a message transmitted periodically in light emitted by a light source, the computer program product comprising code embodied on computer-readable storage and/or being downloadable therefrom, and being configured so as when run on a processing apparatus comprising one or more processing units to perform operations of:
receiving a series of frames captured at a frame rate by a rolling-shutter camera, each frame capturing an image of the light source, wherein the rolling-shutter camera captures each of the frames over a range of sequentially captured lines such that each line captures a respective sample of the message and each frame captures a respective fragment of the message made up of a respective subsequence of the samples; and
reconstructing the message from the fragments captured over a plural number of said frames;
characterized in that:
the frame rate of the rolling-shutter camera is dependent on a size of the region of interest; and
the code is further configured so as when run on the processing apparatus to evaluate a metric indicative of how long will be required to accumulate enough of said fragments to reconstruct the message at a current value of said frame rate, and to adapt the region of interest in dependence on the evaluated metric in order to change the frame rate and thereby reduce the number of subsequent frames required to complete the reconstruction of the message. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        02/22/2021